Citation Nr: 1756642	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  08-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1957 to October 1967 and from May 1982 to August 1984, with combat service in the Republic of Vietnam and additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2014 and October 2017 statements, the Veteran withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board remanded the appeal in September 2015.  The Board regrets additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's bilateral knee disability, pursuant to the Board's September 2015 remand directives, a VA examination was conducted in October 2017.  The examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by his claimed in-service knee injuries, noting a lack of medical evidence in the Veteran's service treatment records (STRs) of any in-service knee injuries, particularly referencing a November 1964 automobile accident (noted in a December 1964 STR) where no injuries to his knees were noted.  However, the examiner failed to comment on the November 2006 private opinion from Dr. T.D., which stated that the Veteran "endured years of very vigorous physical activity and is now paying for that activity", or the January 2007 private opinion from Dr. L.T.N., which stated that the conditions of the Veteran's service "may have" contributed to the Veteran's current knee disabilities "but it would be extremely difficult to quantitate any specific amount of the arthritic changes present now to any specific single activity" and that "there certainly is some possibility that all those activities over those numbers of years of time spent with the Marine Corps probably did to some extent contribute to the aging process and wear and tear status of both his knees," as was specifically requested by the Board.  Nor did the examiner appropriately consider the combat presumption regarding an injury to the knees.  (Notably, the Veteran has not reported an in-service onset of arthritis).  38 U.S.C. § 1154(b).  Thus, an addendum opinion is needed.  

As to the Veteran's sleep apnea disability, the Veteran asserts that he incurred this disability after enduring over a year of combat duty, which made it hard to sleep, and that it did not manifest until years later as he aged.  See April 2015 Notice of Disagreement (NOD).  He also asserts his sleep apnea may be the result of conceded herbicide agent exposure in Vietnam.  As the Veteran has a current diagnosis of obstructive sleep apnea, reports that he experienced these symptoms in service, and indicates that his obstructive sleep apnea may be associated with service, a VA examination and medical nexus opinion is warranted and should be obtained on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Any outstanding VA and private treatment records should also be secured on remand.  In this regard, the Veteran has reported a VA orthopedic appointment on October 16, 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include the report of the Veteran's visit with a VA orthopedic clinic on October 16, 2017.
2.  With any necessary assistance from the Veteran, obtain any reports of outstanding relevant private treatment records.

3.  Then, refer the claims file to the October 2017 VA examiner (or another qualified physician, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee joint osteoarthritis had its onset during service or is otherwise related to service, to include as the result of the cumulative impact of the physical activities associated with his lengthy military service, including over a year of combat service in Vietnam.  In addressing this question, the examiner is advised that in-service injuries to the Veteran's knees are established by virtue of the combat presumption, despite no documentation of the same.  The examiner must also acknowledge and comment on the cumulative impact of the physical activities associated with his lengthy military service and the November 2006 and January 2007 opinions of Drs. T.D and L.T.N, cited above.  Otherwise, the opinion will not be adequate.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

For each sleep disability diagnosed, to include obstructive sleep apnea, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability had its onset in service or is otherwise related service, to include conceded exposure to herbicide agents therein and/or irregular sleep patterns from combat service in Vietnam.  In addressing this question, the examiner is advised that in-service irregular sleep patterns are established by virtue of the combat presumption, despite no documentation of the same.  A complete rationale must be provided.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




